DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I. Claims 1-12, drawn to a photographing optical lens assembly comprising five lens elements with specified surfaces and satisfying a set of numerical conditions, classified in G02B 9/60.
Species II. Claims 13-24, drawn to a photographing optical lens assembly comprising four lens elements with specified surfaces and satisfying a set of numerical conditions, classified in G02B 9/34.
Species III. Claims 25-32, drawn to an electronic device comprising a photographing optical lens assembly comprising three to eight lens elements and satisfying a set of numerical conditions, classified in G02B 9/12, G02B 9/34, G02B 9/60, G02B 9/62, and G02B 9/4.
The species are independent or distinct because of the following:
Species I requires different structural limitations in terms of the number of lenses, different structural limitations in terms of the curvature of specified surfaces of lenses, and solving for a different set of numerical equations than either of Species II or Species III.

Species III requires different structural limitations in terms of the number of lenses and solving for a different set of numerical equations than either of Species II or Species III.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the different classifications, the different structural limitations in terms of the number of lenses, the different structural limitations in terms of the curvature of specified surfaces of lenses, and solving for different sets of numerical equations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A voicemail from attorney Heather Woodward on 3-25-21 included a provisional election made without traverse to prosecute the invention of Species I, claims 1-12.  .

This application is in condition for allowance except for the presence of claims 13-32 directed to species non-elected without traverse.  Accordingly, claims 13-32 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-6-18 and 6-18-19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Specifically regarding claim 1, Hsu et al. (US20130308206) or Park (US20150362703) teaches the state of the art of a photographing lens assembly comprising five lens elements.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-26-21